       Case 1:20-cv-00106-ECM-JTA Document 12 Filed 07/20/20 Page 1 of 1




                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

JOSEPH E. MATHEWS,                           )
                                             )
          Plaintiff,                         )
                                             )
  v.                                         )      CIVIL ACT. NO. 1:20-cv-106-ECM
                                             )                 (WO)
KECIA CULT,                                  )
                                             )
          Defendant.                         )

                       MEMORANDUM OPINION and ORDER

        On June 11, 2020, the Magistrate Judge entered a Recommendation (doc. 10) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, and for good cause, it is

        ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED without prejudice for the Plaintiff’s failure to prosecute

this action by complying with the orders of this Court.

       A separate Final Judgment will be entered.

       Done this 20th day of July, 2020.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
